Title: To Alexander Hamilton from Robert Purviance, 22 April 1790
From: Purviance, Robert
To: Hamilton, Alexander


Sir
Custom House, BaltimoreApril 22d. 1790.

The Snow St. Martin from St. Ubes bound to Charleston put into this port the 10th. March in distress, upon an examination she was found insufficient to be repaired. A Sale of the vessel and Cargo has since taken place. The Collector considers the Vessel and Cargo exempt from paying the Tonage & fees, in conformity with the Act providing for vessels in distress. I think the provision made by that Act, to provide for Vessels in distress dont fully comprehend the present case, I consider the Act in part to guard against the payment of Tonnage and fees twice on the same Voyage. Had she arrived at her destined port, no doubt the Tonnage and Fees must been paid, Altho insufficient to undergo a repair, Here the Voyage ends.
Its some what remarkable this Vessel should come so far up the bay and passed so good a port as Norfolk in her situation.
I wish for your sentiments on this subject.
I am Sir with great respect   Your most Obedt. humble servant

R. Purviance N. Officer
Alexr. Hamilton esquireSecretary of the Treasury.

